Citation Nr: 0916355	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-03 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Evaluation of left ankle osteoarthritis, status post 
posterior malleolus fracture, and distal fibula shaft 
fracture, rated as noncompensably disabling prior to June 23, 
2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from May 1981 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2005 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
granted service connection for left ankle, posterior 
malleolus fracture, distal fibula shaft fracture with scar 
and assigned a 0 percent rating effective July 1, 2005.  The 
Veteran perfected a timely appeal to that decision.  
Subsequently, by a rating action in July 2007, a Decision 
Review Officer (DRO) increased the evaluation for left ankle, 
posterior malleolus fracture, distal fibula shaft fracture 
from 0 percent to 10 percent, effective June 23, 2007.  

The Board notes that, in her substantive appeal, received in 
February 2007, the Veteran requested a personal hearing by 
videoconference at the Houston RO.  However, on the day of 
the hearing, April 29, 2009, she requested that the hearing 
be cancelled.  38 U.S.C.A. § 20.704(e) (2008).  

In a statement in support of claim (VA Form 21-4138), dated 
April 29, 2009, the Veteran stated that she was satisfied 
with the increased rating; and she wanted to withdraw her 
appeal at this time.  


FINDING OF FACT

On April 29, 2009, at the videoconference hearing, and prior 
to the promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issue of entitlement to a 
compensable evaluation for left ankle osteoarthritis, status 
post posterior malleolus fracture, and distal fibula shaft 
fracture prior to June 23, 2007.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to a compensable 
evaluation for left ankle osteoarthritis, status post 
posterior malleolus fracture, and distal fibula shaft 
fracture prior to June 23, 2007.  38 U.S.C.A. § 7105(b) (2), 
(d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the Veteran 
personally without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c) (2008).  

By a rating decision dated in July 2005, the RO granted 
service connection for left ankle, posterior malleolus 
fracture, distal fibular shaft fracture with scar and 
assigned a 0 percent rating effective July 1, 2005.  The 
Veteran perfected an appeal of the above decision by filing a 
substantive appeal (VA Form 9) in February 2007; at that 
time, he stated that he deserved a 10 percent rating for his 
left ankle disorder.  A VA examination was conducted in June 
2007.  Thereafter, by a rating action in July 2007, a 
Decision Review Officer (DRO) decision increased the 
evaluation for the left ankle disorder from 0 percent to 10 
percent, effective June 23, 2007.  In a memorandum, dated in 
January 2009, the Decision Review Officer (DRO) indicated 
that the issue of an increased evaluation after June 23, 2007 
was no longer on appeal; the issue on appeal was the 
evaluation during the period from July 1, 2005 through June 
22, 2007.  In a statement in support of claim (VA Form 21-
4138), dated April 29, 2009, the Veteran indicated that she 
wanted to withdraw her appeal at this time as she is 
satisfied with the 10 percent rating assigned, effective June 
23, 2007.  

As the Veteran withdrew her appeal as to the issue of 
entitlement to a compensable evaluation for the service-
connected left knee disorder during the period from July 1, 
2005 through June 22, 2007, there remains no allegation of 
errors of fact or law for appellate consideration on this 
issue.  Therefore, the provisions of the Veterans Claims 
Assistance Act (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of entitlement to a compensable evaluation for the 
service-connected left knee disorder during the period from 
July 1, 2005 through June 22, 2007 is dismissed.  


ORDER

The appeal on the claim of entitlement to a compensable 
evaluation for left ankle osteoarthritis, status post 
posterior malleolus fracture, and distal fibula shaft 
fracture from July 1, 2005 through June 22, 2007 is 
dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


